135 F.3d 766
Tyrone Reynolds, Floyd Newton, William Moore, William Sheridenv.Gerald McCann, Mayor of Jersey City, N.J., Fred Tomkins,Business Administrator of Jersey City, Willie Flood, JosephRakowski, Marilyn Roman, Vincent Signorile, Efran Rosario,Daniel Waddleton, Members of City Council of Jersey City,City Council of City of Jersey City, Police OfficersBenevolent Association of Jersey City, City of Jersey City
NO. 97-5104
United States Court of Appeals,Third Circuit.
Dec 11, 1997

Appeal From:  D.N.J. ,No.9204546 ,
Ackerman, J.


1
Affirmed.